DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-8, 12, 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 cites the feature of “the color filter layer is formed on the second substrate”. However, the dependent claims 6 and 16 the feature of “the color filter layer is formed on the first substrate”, which is contradict to and different with the features cited in the claims 2 and 12, on which claims 6 and 16 depend.

The features of “the color filter layer is formed on the first substrate” in the dependent claims 6 and 16 should be rewritten in the form of the independent claim. 

Claims 7-8 and 17-18 are rejected since they depend on the indefinite claims 2 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 20180120629).

    PNG
    media_image1.png
    226
    493
    media_image1.png
    Greyscale

Regard to claim 1, Zhao et al. disclose a display panel, comprising: 
a first substrate 101, wherein a plurality of active switches [a TFT array layer 102] is formed on the first substrate; 
a second substrate 201, disposed opposite to the first substrate; 
a color filter layer 104, formed on one of the first substrate and the second substrate; 
two electrode layers [a plurality of first transparent conductive films 106 and second transparent conductive film 203], respectively formed on opposite surfaces of the first substrate and the second substrate; and 
a plurality of photo spacers [any spacer 40 used in optical device considers as the photo spacer], located between the first substrate and the second substrate, 
wherein 
the plurality of photo spacers comprises a first spacer and a second spacer; 
the color filter layer comprises a first part disposed opposite to the first spacer and a second part disposed opposite to the second spacer; 
a height of the first part is different from a height of the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part.

Regard to claim 6, Zhao et al. disclose the display panel, wherein the color filter layer 104 is formed on the first substrate; the second substrate comprises a light shield layer [a black matrix layer 202]; and the first part and the second part are disposed opposite to the light shield layer.  


Regard to claim 8, Zhao et al. disclose the display panel, wherein the second spacer is formed on the light shield layer and is disposed opposite to the second part.   

Regard to claim 9, Zhao et al. disclose the display panel, wherein the first part is a protruding shape.  

Regard to claim 10, Zhao et al. disclose the display panel, wherein the second part is a concave shape.  
Regard to claim 11, Zhao et al. disclose a display panel, comprising: 
a first substrate 101, wherein a plurality of active switches 102 is formed on the first substrate; 
a second substrate 201, disposed opposite to the first substrate; 
a color filter layer 104, formed on one of the first substrate and the second substrate; 
two electrode layers 106 and 201, respectively formed on opposite surfaces of the first substrate and the second substrate; and 
a plurality of photo spacers 40, located between the first substrate and the second substrate, 
wherein 
the plurality of photo spacers comprises a first spacer and a second spacer; 
the color filter layer comprises a first part disposed opposite to the first spacer and a second part disposed opposite to the second spacer; 
the first part and the second part of the color filter layer are uneven surfaces; 
a height of the first part is greater than a height of the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part.  

2.	Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 20130265518).

    PNG
    media_image2.png
    398
    756
    media_image2.png
    Greyscale

Regard to claim 1, Yamazaki et al. disclose a display panel, comprising: 
a first substrate 600, wherein a plurality of active switches [TFT 628] is formed on the first substrate; 
a second substrate 601, disposed opposite to the first substrate; 
a color filter layer [a first color film 634, a second color film 636, a third color film 638], formed on one of the first substrate and the second substrate; 
two electrode layers [a pixel electrode 624 connected to the TFT 628 and a counter electrode 640], respectively formed on opposite surfaces of the first substrate and the second substrate; and 
a plurality of photo spacers [a spacer 642 and a projection 644 for controlling alignment], located between the first substrate and the second substrate, 
wherein 
the plurality of photo spacers [any spacer used in optical device considers as the photo spacer] comprises a first spacer and a second spacer [a spacer 642 and a projection 644 for controlling alignment]; 
the color filter layer 634/636/638 comprises a first part disposed opposite to the first spacer 642 and a second part disposed opposite to the second spacer 644; 
a height of the first part is different from a height of the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part.

the color filter layer 634/636/638 is formed on the second substrate 601; 
the first part and the second part are disposed opposite to the active switches of the first substrate; 
the first spacer 642 is formed between the first part and the active switches of the first substrate; and 
the second spacer 644 is formed on the second part and is disposed opposite to the active switches of the first substrate.  

Regard to claim 11, Yamazaki et al. disclose a display panel, comprising: 
a first substrate 600, wherein a plurality of active switches 628 is formed on the first substrate; 
a second substrate 601, disposed opposite to the first substrate; 
a color filter layer 634/636/638, formed on one of the first substrate and the second substrate; 
two electrode layers 624 and 640, respectively formed on opposite surfaces of the first substrate and the second substrate; and 
a plurality of photo spacers 642/644, located between the first substrate and the second substrate, 
wherein 
the plurality of photo spacers comprises a first spacer and a second spacer; 
the color filter layer 634/636/638 comprises a first part disposed opposite to the first spacer and a second part disposed opposite to the second spacer; 
the first part and the second part of the color filter layer are uneven surfaces; 
a height of the first part is greater than a height of the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part.  

Regard to claim 12, Yamazaki et al. disclose a method for manufacturing a display panel, comprising: 
providing a first substrate 600 and a second substrate 601 disposed opposite to each other; 
forming active switches 628 on the first substrate; 
forming a color filter layer 634/636/638 on one of the first substrate and the second substrate, wherein the color filter layer comprises 
a first part [at 632/638/642 in Fig. 15] and 
a second part [at 644 in Fig. 15], and 
a height of the first part is different from a height of the second part; 
forming two electrode layers [a pixel electrode 624 connected to the TFT 628 and a counter electrode 640] on opposite surfaces of the first substrate and the second substrate; and 
forming a plurality of photo spacers 642/644 between the first substrate and the second substrate, 
wherein the plurality of photo spacers 642/644 comprises 
a first spacer 642 disposed opposite to the first part and 
a second spacer 644 disposed opposite to the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part, 
wherein 
the color filter layer 634/636/638 is formed on the second substrate 601; 
the first part and the second part are disposed opposite to the active switches 628 of the first substrate; 
the first spacer 642 is formed between the first part and the active switches 628 of the first substrate 600; and 
the second spacer 644 is formed on the second part and is disposed opposite to the active switches of the first substrate 600.  

Regard to claims 3 and 13, Yamazaki et al. disclose the display panel, wherein the color filter layer comprises a plurality of color resist layers, and the first spacer and the second spacer are disposed on the plurality of color resist layers that is the same, different, or partly the same.  


Regard to claims 9 and 19, Yamazaki et al. disclose the display panel, wherein the first part is a protruding shape.  

Regard to claims 10 and 20, Yamazaki et al. disclose the display panel, wherein the second part is a concave shape.

3.	Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koma et al. (US 20060103786)

    PNG
    media_image3.png
    381
    646
    media_image3.png
    Greyscale

Regard to claim 1, Koma et al. disclose a display panel, comprising: 
a first substrate 100, wherein a plurality of active switches is formed on the first substrate [A thin film transistor (TFT; not shown) is formed between the first substrate 100 and the pixel electrode 200 as a switching element for applying a voltage to the pixel electrode 200 corresponding to the display content]; 
a second substrate 300, disposed opposite to the first substrate; 
a color filter layer 320, formed on one of the first substrate and the second substrate; 
two electrode layers [pixel electrode 200 and common electrode 320], respectively formed on opposite surfaces of the first substrate and the second substrate; and 
a plurality of photo spacers [spacer 410/412/414 and a projection 510 is formed as an orientation controller 500 for dividing the alignment direction of the liquid crystal within a pixel region to form a plurality of regions having different alignment directions above the common electrode 320], located between the first substrate and the second substrate, 
wherein 
the plurality of photo spacers comprises a first spacer 410/412/414 and a second spacer 500/510; 
the color filter layer 320 comprises a first part disposed opposite to the first spacer and a second part disposed opposite to the second spacer; 
a height of the first part is different from a height of the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part.

Regard to claim 9, Zhao et al. disclose the display panel, wherein the first part is a protruding shape.  

Regard to claim 10, Zhao et al. disclose the display panel, wherein the second part is a concave shape.  

Regard to claim 1, Koma et al. disclose a display panel, comprising: 
a first substrate 100, wherein a plurality of active switches [A thin film transistor (TFT; not shown) is formed between the first substrate 100 and the pixel electrode 200 as a switching element for applying a voltage to the pixel electrode 200 corresponding to the display content] is formed on the first substrate; 
a second substrate 300, disposed opposite to the first substrate; 
a color filter layer 320, formed on one of the first substrate and the second substrate; 
two electrode layers [pixel electrode 200 and common electrode 320
a plurality of photo spacers [spacer 410/412/414 and a projection 510 is formed as an orientation controller 500 for dividing the alignment direction of the liquid crystal within a pixel region to form a plurality of regions having different alignment directions above the common electrode 320], located between the first substrate and the second substrate, 
wherein 
the plurality of photo spacers comprises a first spacer and a second spacer; 
the color filter layer comprises a first part disposed opposite to the first spacer and a second part disposed opposite to the second spacer; 
the first part and the second part of the color filter layer are uneven surfaces; 
a height of the first part is greater than a height of the second part; and 
a total height of the first spacer and the first part is greater than a total height of the second spacer and the second part.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20130265518) as applied to claims 2-3 and 12-13  in further view of Ye et al. (US 20150055068) [Chang (US 20080143897)].
Yamazaki et al. fail to disclose the display panel, wherein the plurality of color resist layers comprises four different colors: a red color resist layer, a blue color resist layer, a green color resist layer, and a white color resist layer.  

Ye et al. [or Chang] teach the display panel, wherein the plurality of color resist layers comprises four different colors: a red color resist layer, a blue color resist layer, a green color resist layer, and a white color resist layer.  
for avoiding the color shift performed by adjusting the thickness of the each of the color resists in the color filter substrate without adjusting the thickness of the white resist [0034] as Ye et al. taught [or for achieving a uniform T-V curve [0034] as Chang taught].

2.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20130265518) as applied to claims 2 and 12 in further view of Guo et al. (US 20160004113).

Yamazaki et al. fail to disclose the display panel, wherein the color filter layer is formed on the first substrate; the second substrate comprises a light shield layer; and the first part and the second part are disposed opposite to the light shield layer, wherein the first spacer is formed between the first part and the light shield layer and the second spacer is formed on the light shield layer and is disposed opposite to the second part.   

    PNG
    media_image1.png
    226
    493
    media_image1.png
    Greyscale

Guo et al. fail to teach the display panel, wherein the color filter layer 104 is formed on the first substrate 101; the second substrate 201 comprises a light shield layer 202; and the first part and the second part are disposed opposite to the light shield layer, wherein the first spacer 40 is formed between the first part and the light shield layer and the second spacer is formed on the light shield layer and is disposed opposite to the second part.   
for improving by controlling the dielectric constant of the liquid crystal molecules of a liquid crystal layer in the COA type liquid crystal panel (abstract) as Guo taught.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jang (US 20060081853) disclose a display panel comprising a first cell gap-maintaining member 230, a second cell gap-maintaining member 240, a color filter layer 250, an over-coated layer 260 and a common electrode pattern 270, wherein the main column spacer and the sub column spacer may have different height. The spacer recess 255 may enable a first portion of the common electrode pattern 270 that corresponds with the first area (A1) where the first column spacer 230 is arranged, to have a greater height, e.g., positioned further from the pixel electrode pattern, than the height of a second portion of the common electrode pattern 270 that corresponds with the second area (A2) where the second column spacer 240 is arranged.

Kim et al. (US 20050140892) disclose a liquid crystal display including a first stepped difference I is defined as the height difference of the dummy color filter 61 and the color filter 45, and a second stepped difference II is defined as the height difference of the spacer 55 and the rib 53.

Yu (US 20180031888) discloses a liquid crystal display panel comprising a main photo spacer 71 and a sub photo spacer 72 formed on the common electrode layer 8. Further, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871